Citation Nr: 1503066	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-30 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for chronic obstructive pulmonary disease claimed as lung condition.

3.  Entitlement to a compensable rating for residuals of a fracture of the fifth metacarpal of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 27, 1974 to November 17, 1976.

This matter comes before the Board of Veterans Appeals (the Board) on appeal
from September 2010 rating decisions of the Department of Veterans Affairs (VA)
Regional Office (RO) in North Little Rock, Arkansas, which denied the claims on appeal.

The Veteran provided testimony at a travel board hearing before the undersigned Veteran's Law Judge in September 2013.  A transcript of this hearing has been associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to a rating greater than noncompensable for residuals of a fracture of the fifth metacarpal of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a disability stemming from residuals of a head injury that is etiologically related to a disease, injury, or event which occurred in service.

2.  The preponderance of the evidence is against finding that the Veteran's chronic obstructive pulmonary disease is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for a disability stemming from residuals of a head injury is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Service connection for chronic obstructive pulmonary disease claimed as lung condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).




Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, May and June 2010 VCAA letters satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, 16 Vet. App. at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions to develop the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations for his claimed head and lung conditions in September 2010.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  To establish a right to compensation for a present disability on a direct, not presumptive, basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Residuals of a Head Injury

During the September 2013 hearing, the Veteran described a car accident which occurred shortly after he had returned from active service in Germany.  He testified that since that accident, he has suffered difficulty with train of thought and memory.  Private treatment records support that the Veteran was involved in a car accident on November 20, 1976, in which he sustained injuries.  A hospital record dated November 20, 1976 noted "just discharged from the Army," and "blunt trauma to neck... closed head injury."  The Veteran stated that he was told and it was his understanding that he was released from military service early, but he was on military leave, and still under military law for a short period of time after his return.  The Veteran's certificate of release or discharge from active duty clearly states that the Veteran was discharged November 17, 1976.  There is no evidence of record that supports the Veteran's statements that he was on leave or otherwise continuing his military service past November 17, 1976.

The Veteran received a VA examination for his brain and spinal cord in September 2010.  The examiner found no signs of trauma.  The impression was stated: "No evidence of neurological residual from his head trauma in 1976.  All his symptoms are of non TBI etiology."

Service connection may not be granted, as the evidence of record does not support that the Veteran sustained an injury while in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  The record supports that the Veteran had been discharged from the Army at the time of the 1976 car accident.  Further, the VA examiner found no evidence of neurological residual from his head trauma stemming from the car accident in 1976.  The record does not support nor does the Veteran allege that there is any other etiological link between his trouble with thought and memory, and his active service.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for residuals of a head injury.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Lung Condition

The Veteran appeared for a VA examination for his claimed lung condition in September 2010.  The examiner noted a history of emphysema since 2009 and diagnosed the Veteran with chronic obstructive pulmonary disease.  The Veteran reported a chronic cough, wheezing, and shortness of breath.  The report reflects that the Veteran has smoked cigarettes since the age of nineteen, generally two packs a day, and he was trying to quit.

The Veteran's service treatment records contain no note of a medical condition relating to his lungs.  While lay statements were submitted which discuss the Veteran's breathing problems, there are no statements relating the breathing trouble with military service.

The Board notes that during the September 2013 hearing, the Veteran stressed that he was provided cigarettes during service and as such became nicotine dependent in service, which ultimately caused his lung condition.  However, since the Veteran filed his claim after 1998, service connection based on the use of tobacco products is precluded.  In this regard, legislation was enacted prohibiting service connection for a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a claimant during the claimant's military service, which applies to all claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  

Further, the Board must weigh the VA examiner's opinion over the Veteran's lay statements.  The Veteran certainly can attest to factual matters of which he has first-hand knowledge, such as presently coughing, wheezing, and experiencing shortness of breath, and his assertions in that regard are entitled to some probative weight.  See Washington, 19 Vet. App. at 368.  While lay persons are competent to provide opinions on some medical issues, the Veteran is not necessarily competent to attribute his symptoms to his military service.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1372.  To the extent that the Veteran states that his present lung condition is related to his military service, the Board ultimately is constrained to afford the Veteran's contentions little weight, as the probative medical evidence of record does not support that the Veteran's present chronic obstructive pulmonary disease is related to his military service.  

The Board acknowledges that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.  In this case, there is no evidence in the record establishing that the Veteran's cigarette smoking was secondary to or is caused or aggravated by a primary service-connected disability.  Therefore, even if the Veteran in-service cigarette smoking caused emphysema, chronic obstructive pulmonary disease, or any other pulmonary disability, this is insufficient to establish service connection.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for chronic obstructive pulmonary disease claimed as lung condition.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

1.  Entitlement to service connection for residuals of a head injury is denied.

2.  Entitlement to service connection for chronic obstructive pulmonary disease claimed as lung condition is denied.


REMAND

Service connection for residuals of a fracture of the fifth metacarpal of the right hand was granted by rating decision dated September 2010.  The Veteran was afforded a VA examination for his right hand condition in June 2010.  The VA examiner noted no need for assistive devices, and flare-ups during gripping and lifting.  The VA examiner noted "the Veteran had normal grip in his right hand" and was not receiving treatment for his right hand condition.  

During the September 2013 hearing, the Veteran made statements that suggest that his right hand condition has worsened.  He stated that his doctors had offered him a hand brace.  He had not obtained the brace because he is in the process of switching doctors as he has recently moved.  He further testified that he has trouble gripping items and frequently drops items and uses his left hand as a result, which causes him inconvenience as he is right-handed.  He indicated doctors had prescribed pain medication for his right hand condition.  On remand, the Veteran should be afforded a new examination to ascertain the current severity of his service connected fracture of the fifth metacarpal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records relating to the Veteran's right hand condition from 2010 to present.

2.  After the above evidence is obtained, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected residuals of a fracture of the fifth metacarpal of the right hand.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


